DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, claims 5 and 6, in the reply filed on 12/6/2021 is acknowledged.
Claims 7 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/6/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires in the preamble “depositing a dielectric material on a substrate from a metallic target”, and then in the body of the claim requires “while a dielectric material is deposited from the target”, rendering the claim unclear as to whether the 
Claim 1 requires ‘a secondary magnetic field production device produces a generally axial secondary magnetic field’ (emphasis added). It is unclear as to the intended scope for the term ‘generally’ for further defining the ‘axial secondary magnetic field’.
Claim 1 recites the limitations “the vicinity”, “the top”, "the target", “the magnetron device”, and “the substrate support”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 15 requires “the apparatus according to claim 1 further comprising the substrate”. It is unclear as to how “the substrate” is further defining ‘the substrate” of claim 1.
Claim 16 recites the limitation “the gas source”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pandumsoporn et al (US Patent No. 6,132,575) in view of Desideri et al (Aluminum Nitride Films on Glass).
With respect to claims 1, 9, and 14-16, Pandumsoporn discloses in fig. 1 a physical vapor deposition (PVD) apparatus for sputter deposition (abstract; col. 1, lines 15-17; col. 2, lines 10-11), the PVD apparatus for depositing a dielectric material of AlN from a metal target [20] of Al via pulsed DC magnetron onto a substrate [26] supported on a pedestal (i.e. substrate support) [24] in a chamber [12], a rotating magnetron [18] in a vicinity of the metal target [20] located at a top of the chamber [12] to produce one or more primary magnetic fields to sputter material from the metal target [20], the substrate support [24] being RF driven and oriented both parallel to a surface of the metal target [20] and axially aligned with the metal target [20], wherein the rotating magnetron [18] has a diameter larger than a diameter of the substrate [26] and thus has a rotational path that extends beyond the diameter of the substrate [26] on the substrate support [24], a gas inlet [14] for argon and/or nitrogen gas(es), and an electromagnet (i.e. secondary magnetic field production device) [42] around a body of the chamber [12] and between the metal target [20] and substrate support [24], the secondary magnetic field production device [42] that generates a generally axial secondary magnetic field capable of causing plasma to expand towards one or more walls of the chamber [12] (col. 2, lines 18-67; col. 3, lines 1-39; col. 4, lines 10-13). Pandumsoporn further discloses the secondary magnetic field production device [42] is controllable to vary DC power to the secondary magnetic field production device [42] (col. 3, lines 35-39), thus a control means or controller is present in order to vary the DC power in a “controllable” 
However Pandumsoporn is limited in that while the substrate support [24] is movable to set a target-to-substrate distance at a variety of distances (col. 2, lines 52-64), a particular target-to-substrate distance is not specifically suggested.
Desideri teaches a similar PVD apparatus and method of Pandumsoporn that comprises depositing a dielectric material of AlN on a substrate in a cylindrical chamber by pulsed DC magnetron that produces one or more primary magnetic fields, wherein sputtering material is produced from a target of Al with argon and nitrogen gas, and the target is spaced from the substrate by a gap of about 64 mm (6.4 cm) (abstract; II. EXPERIMENTAL DEVICES, Part C). Desideri cites the advantage of the gap or distance as obtaining a preferred crystal orientation of the AlN (Abstract).
It would have been obvious to one of ordinary skill to use the target-to-substrate distance of about 6.4 cm taught by Desideri as the target-to-substrate distance of Pandumsoporn since Pandumsoporn fails to specify a particular target-to-substrate distance, and one of ordinary skill would have a reasonable expectation for success in making the modification since Desideri has shown success in sputter depositing AlN 
With respect to claim 2, the combination of references Pandumsoporn and Desideri has Desideri teaching to have the distance of the target-to-substrate be about 6.4 cm (abstract; II. EXPERIMENTAL DEVICES, Part C), and Pandumsoporn teaching the substrate support [24] is movable to have the distance of the target-to-substrate be adjustable to a variety of distances (col. 2, lines 52-64), thus the combination of references teaches the distance is capable of being adjustable to about 2.5-5 cm. In addition it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05, Section I).
With respect to claim 3, Pandumsoporn further teaches the PVD apparatus is for forming integrated circuits (i.e. semiconductors) on the substrate (col. 1, lines 15-39), wherein semiconductors or wafers are well known to have diameters commonly from 100-300 mm. In addition it has been held that inclusion of material or article (i.e. substrate with a diameter of 150 mm or greater) worked upon by a structure (i.e. PVD apparatus) claimed does not impart patentability to the claims (MPEP 2115).
With respect to claim 4, modified Pandumsoporn further depicts in fig. 1 the PVD apparatus has the metal target [20] with a target width, and the substrate support [24] supporting the substrate [26] having a substrate width, wherein the target width is depicted as being approximately equal to the substrate width, with the PVD apparatus 
With respect to claims 5 and 6, modified Pandumsoporn further discloses the electromagnet [42] is a single coil that generates the secondary magnetic field by applied DC electrical current (col. 3, lines 28-35). The claim requirement of “produces a magnetic field which steers electrons towards the one or more walls of the chamber to produce a drift electric field which steers ions away from the peripheral portion of the substrate” relates to the intended functioning of the claimed electromagnet being a single coil, with the electromagnet [42] being a single coil of Pandumsoporn fully capable of functioning in the claimed manner.
With respect to claim 13, modified Pandumsoporn further depicts in fig. 1 the electromagnet [42] is at a same height as the substrate support [24] in the chamber [12] (col. 2, lines 64-67; col. 3, lines 28-30).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pandumsoporn et al (US Patent No. 6,132,575) and Desideri et al (Aluminum Nitride Films on Glass), as applied to claim 9 above, and further in view of Gopalraja (US 2008/0142359).
With respect to claim 10, the combination of references Pandumsoporn and Desideri is cited as discussed for claim 9. However the combination of references is limited in that while Pandumsoporn teaches the metal target [20] has a pulsed DC power applied (col. 2, lines 41-44), a particular amount of the pulsed DC power to the metal target [20] is not specifically suggested.

It would have been obvious to one of ordinary skill in the art to have the pulsed DC power of the combination of references be at 1-5 kW as taught by Gopalraja to gain the advantage of igniting a plasma.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pandumsoporn et al (US Patent No. 6,132,575) and Desideri et al (Aluminum Nitride Films on Glass), as applied to claim 1 above, and further in view of Morimoto et al (US Patent No. 8,834,685).
With respect to claims 11 and 12, the combination of references Pandumsoporn and Desideri is cited as discussed for claim 1. However the combination of references is limited in that while Pandumsoporn teaches the electromagnet [42] has a magnetic field from a DC current from a DC power supply (col. 3, lines 28-34), a particular magnetic field strength and DC current are not specifically suggested.
Morimoto teaches in fig. 1 a PVD apparatus comprising a metal target [4] facing substrate [W] on stage (i.e. support) [9] in a chamber [1], and an electromagnet [15d] 
It would have been obvious to one of ordinary skill in the art to have the DC power supply to the electromagnet of the combination of references apply a DC current of 15 amps to generate a magnetic field strength of 79.58 amp-turns or more as taught by Morimoto since the combination of references fails to specify particular DC current or magnetic field strength for the electromagnet, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Morimoto shows a similar PVD apparatus that has an electromagnet around the chamber for generating a magnetic field.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794